ALEXION PHARMACEUTICALS, INC.
AMENDED AND RESTATED 2004 INCENTIVE PLAN
 
1. Purpose. The purpose of this Amended and Restated 2004 Incentive Plan (the
“Plan”) is to aid Alexion Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), in attracting, retaining, motivating and rewarding employees and
non-employee directors of, and consultants to, the Company or its subsidiaries
or affiliates, to provide for equitable and competitive compensation
opportunities, to recognize individual contributions and reward achievement of
Company goals, and promote the creation of long-term value for stockholders by
closely aligning the interests of Participants with those of stockholders. The
Plan authorizes stock-based and cash-based incentives for Participants.
 
2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
meanings set forth in this Section:
 
(a) “Annual Incentive Award” means a Performance Award granted to a Participant
under Section 7(c) representing a conditional right to receive cash, Stock or
other Awards or payments, as determined by the Committee, based on performance
in a performance period of up to and including one fiscal year.
 
(b) “Annual Cash Limit” has the meaning specified in Section 5(b).
 
(c) “Annual Share Limit” has the meaning specified in Section 5(b).
 
(d) “Award” means any Option, SAR, Restricted Stock, Deferred Stock, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, Annual Incentive Award, or other Performance Award, together
with any related right or interest, granted to a Participant under the Plan.
 
(e) “Beneficiary” means the legal representatives of the Participant’s estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant’s Award upon a Participant’s death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary by separate written designation hereunder, in which case
the “Beneficiary” instead will be the person, persons, trust or trusts (if any
are then surviving) which have been designated by the Participant in his or her
most recent written beneficiary designation filed with the Committee to receive
the benefits specified under the Participant’s Award upon such Participant’s
death. Unless otherwise determined by the Committee, any designation of a
Beneficiary other than a Participant’s spouse shall be subject to the written
consent of such spouse.
 
(f) “Board” means the Company’s Board of Directors.
 
(g) “Change in Control” has the meaning specified in Section 9.
 
(h) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation (including a proposed regulation) there
under shall include any successor provisions and regulations.
 
(i) “Committee” means the Compensation Committee of the Board, the composition
and governance of which is subject to the listing guidelines of the NASDAQ Stock
Market, and the Company’s corporate governance documents. No action of the
Committee shall be void or deemed to be without authority due to the failure of
any member, at the time the action was taken, to meet any qualification standard
set forth in the Plan. Except to the extent otherwise provided herein, the full
Board may perform any function of the Committee hereunder, in which case the
term “Committee” shall refer to the Board.
 
(j) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 10(j).
 
(k) “Deferred Stock” means a right, granted to a Participant under Section 6(e),
to receive Stock or other Awards or a combination thereof at the end of a
specified deferral period. Deferred Stock may be denominated as “stock units,”
“restricted stock units,” “phantom shares,” “performance shares,” or other
appellations.
 
(l) “Dividend Equivalent” means a right, granted to a Participant under Section
6(g), to receive cash, Stock, other Awards or other property equal in value to
all or a specified portion of the dividends paid with respect to a specified
number of shares of Stock.
 
(m) “Effective Date” means the effective date specified in Section 10(o).
 
(n) “Eligible Person” has the meaning specified in Section 5(a).
 
(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) there under shall include any successor provisions and rules.
 
(p) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under procedures
established by the Committee, in accordance, where applicable, with the
requirements of Section 422 and Section 409A of the Code. Unless otherwise
determined by the Committee, the Fair Market Value of Stock as of any given date
shall be the closing sale price per share of Stock reported on the principal
stock exchange or market on which Stock is traded on the date as of which such
value is being determined or, if there is no sale on that day, then on the last
previous day on which a sale was reported.
 
(q) “Full-Value Awards,” means Awards other than Options, SARs, or Awards for
which the Participant pays the intrinsic value directly or by forgoing a right
to receive a cash payment from the Company.


(r) “Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock or other Awards at a specified price during specified time
periods.
 
(s) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).
 
(t) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.
 
(u) “Performance Award” means a conditional right, granted to a Participant
under Sections 6(i) and 7, to receive cash, Stock or other Awards or payments,
as determined by the Committee, based upon performance criteria specified by the
Committee.
 
(v) “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association or
other entity.
 
(w) “Prior 2004 Plan” means the Plan as in effect immediately prior to the
Effective Date.
 
(x) “Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Regulation 1.162-27 under Code Section 162(m).
 
(y) “Restricted Stock” means Stock granted to a Participant under Section 6(d)
which is subject to certain restrictions and to a risk of forfeiture.
 
(z) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.
 
(aa) “Stock” means the Company’s Common Stock, and any other equity securities
that may be substituted or resubstituted for Stock pursuant to Section 10(c) and
consistent with, where applicable, the requirements of section 409A.
 
(bb) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Section 6(c).
 
3. Administration.
 
(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, the acceleration of
any such dates, the expiration date of any Award, whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price thereof
may be paid, in cash, Stock, other Awards, or other property, and other terms
and conditions of, and all other matters relating to, Awards; to prescribe
documents evidencing or setting terms of Awards, amendments thereto, and rules
and regulations for the administration of the Plan and amendments thereto; to
construe and interpret the Plan and Award documents and correct defects, supply
omissions or reconcile inconsistencies therein; and to make all other decisions
and determinations as the Committee deems necessary or advisable for the
administration and interpretation of the Plan. Decisions of the Committee with
respect to the administration and interpretation of the Plan shall be final,
conclusive, and binding upon all persons interested in the Plan, including
Participants, Beneficiaries, transferees under Section 10(b) and other persons
claiming rights from or through a Participant, and stockholders.
 
(b) Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award intended by the Committee to qualify as “performance-based compensation”
within the meaning of Code Section 162(m) and regulations there under or
intended to be covered by an exemption under Rule 16b-3 under the Exchange Act
may be taken by a subcommittee, designated by the Committee or the Board,
composed solely of two or more Qualified Members or may be taken by the
Committee but with each such member who is not a Qualified Member abstaining or
recusing himself or herself from such action, provided that, upon such
abstention or recusal, the Committee remains composed of two or more Qualified
Members. Such action, authorized by such a subcommittee or by the Committee upon
the abstention or recusal of such non-Qualified Member(s), shall be the action
of the Committee for purposes of the Plan. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. To the fullest
extent authorized under Section 157(c) and other applicable provisions of the
Delaware General Corporation Law, the Committee may delegate to officers or
managers of the Company or any subsidiary or affiliate, or committees thereof,
the authority, subject to such terms as the Committee shall determine, to
perform such functions, including administrative functions, as the Committee may
determine, to the extent that such delegation will not cause Awards intended to
qualify as “performance-based compensation” under Code Section 162(m) or
intended to qualify for an exemption under Rule 16b-3 under the Exchange Act to
fail to so qualify.
 
(c) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.
 
4. Stock Subject to Plan.
 
(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 10(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan starting on the
Effective Date shall be the sum of: (i) 3,000,000 new shares, and (ii) the
number of shares remaining under the Prior 2004 Plan immediately prior to the
Effective Date, and shall also include the number of shares which become
available in accordance with Section 4(b) after the Effective Date. Subject to
adjustment as provided in Section 10(c), in no event may more than 3,000,000
shares of Stock be issued under the Plan pursuant to Options that qualify as
“incentive stock options” as defined in Section 422 of the Code. Any shares of
Stock delivered under the Plan shall consist of authorized and unissued shares
or treasury shares.
 
(b)
Share Counting Rules.



(i)Fungible Share Pool. Subject to adjustment as provided under Section 10(c),
(A) any Award granted prior to the Effective Date, and any Award granted on or
after the Effective Date that is not a Full-Value Award, shall be counted
against the share limits specified in Section 4(a) as one share for each share
of Stock subject to such Award, and (B) any Award granted on or after the
Effective Date that is a Full-Value Award shall be counted against the share
limits specified in Section 4(a) as 1.7 shares for each one share of Stock
subject to such Full-Value Award. To the extent a share that was subject to an
Award that counted as one share of Stock is returned to the Plan pursuant to
Section 4(b)(ii), the share reserve will be credited with one share. To the
extent that a share that was subject to an Award that counts as 1.7 shares of
Stock is returned to the Plan pursuant to Section 4(b)(ii), the share reserve
will be credited with 1.7 shares.


(ii)Share Counting. The Committee may adopt reasonable counting procedures,
consistent with the express provisions of this Section 4(b) and with the
applicable requirements of the regulations under Section 422 of the Code, to
ensure appropriate counting, avoid double counting (as, for example, in the case
of tandem or substitute awards) and make adjustments if the number of shares of
Stock actually delivered differs from the number of shares previously counted in
connection with an Award. Notwithstanding the preceding sentence: (A) shares of
Stock that are potentially deliverable under an Award under the Plan or an award
under the Prior 2004 Plan that is canceled, expired, forfeited, settled in cash
or otherwise terminated without the delivery of such shares (other than pursuant
to clause (2) in the following sentence) will not be counted as delivered under
the Plan or the Prior 2004 Plan, as the case may be, and will remain available
for delivery pursuant to Section 4(a) above; and (B) shares of Stock delivered
but subsequently forfeited such that those shares are returned to the Company
will again be available for delivery pursuant to Section 4(a) above.
Notwithstanding the foregoing, the following shares of Stock will be counted as
delivered under the Plan or the Prior 2004 Plan, as the case may be, and will
not again become available for delivery pursuant to Section 4(a) above: (1)
shares of Stock tendered by a Participant as full or partial payment to the
Company upon exercise of Options granted under the Plan; (2) shares of Stock
reserved for issuance upon the grant of SARs under the Plan, to the extent that
the number of reserved shares of Stock exceeds the number of shares of Stock
actually issued upon exercise of the SARs; and (3) shares of Stock withheld by,
or otherwise remitted to, the Company to satisfy a Participant’s tax withholding
obligations upon the lapse of restrictions on Restricted Stock or the exercise
of Options or SARs granted under the Plan or upon any other payment or issuance
of shares of Stock under the Plan. In addition, in the case of any Award granted
in substitution for an award of a company or business acquired by the Company or
a subsidiary or affiliate, shares issued or issuable in connection with such
substitute Award shall not be counted against the number of shares reserved
under the Plan, but shall be available under the Plan by virtue of the Company’s
assumption of the plan or arrangement of the acquired company or business.
 
5. Eligibility and Certain Award Limitations.
 
(a) Eligibility. Awards may be granted under the Plan only to Eligible Persons.
For purposes of the Plan, an “Eligible Person” means (i) an employee of the
Company or any subsidiary or affiliate, which term shall include any common-law
employee as well as any non-employee executive officer or non-employee director
of the Company, or a subsidiary or affiliate, and any person who has been
offered employment by the Company or a subsidiary or affiliate, provided that
such prospective employee may not receive any payment or exercise any right
relating to an Award until such person has commenced employment with the Company
or a subsidiary or affiliate, or (ii) a consultant, advisor or other independent
contractor of the Company or any subsidiary or affiliate. An employee on leave
of absence may be considered as still in the employ of the Company or a
subsidiary or affiliate for purposes of eligibility for participation in the
Plan. For purposes of the Plan, a joint venture in which the Company or a
subsidiary has a substantial direct or indirect equity investment shall be
deemed an affiliate, if so determined by the Committee. Notwithstanding the
preceding, for purposes of determining eligibility for the grant of an Option or
SAR by reason of service with an affiliate, the term “affiliate” shall be
limited to Persons that stand in a relationship to the Company that would result
in the Company and such Person being treated as a single employer under Section
414(b) or Section 414(c) of the Code, as modified in accordance with the
definition of the definition of “service recipient” applicable to stock rights
under Section 409A of the Code and the guidance there under. Options intended to
qualify as “incentive stock options” as defined in Section 422 of the Company
may be granted only to an Eligible Person who is an employee (as determined
under the statutory option rules of Section 421 et seq. of the Code) of the
Company or of a “parent corporation” or “subsidiary corporation” (as those terms
are defined in Section 424 of the Code) with respect to the Company.
 
(b) Per-Person Award Limitations. In each fiscal year during any part of which
the Plan is in effect, an Eligible Person may be granted Awards intended to
qualify as “performance-based compensation” under Code Section 162(m) under each
of Section 6(b), 6(c), 6(d), 6(e), 6(f), 6(g) or 6(h) relating to up to his or
her Annual Share Limit (such Annual Share Limit to apply separately to the type
of Award authorized under each specified subsection, except that the limitation
applies to Dividend Equivalents under Section 6(g) only if such Dividend
Equivalents are granted separately from and not as a feature of another Award).
Subject to Section 4(a) and subject to adjustment as provided in Section 10(c),
an Eligible Person’s “Annual Share Limit” shall equal, in any year during any
part of which the Eligible Person is then eligible under the Plan, 600,000
shares plus the amount of the Eligible Person’s unused Annual Share Limit
relating to the same type of Award as of the close of the previous year. In the
case of any Awards denominated in cash that are intended to qualify as
“performance-based compensation” under Code Section 162(m), an Eligible Person
may not be granted Awards authorizing the earning during any fiscal year of an
amount that exceeds the Eligible Person’s Annual Cash Limit, which for this
purpose shall equal $2,500,000 plus the amount of the Eligible Person’s unused
Annual Cash Limit as of the close of the previous year (this limitation is
separate and not affected by the number of Awards granted during such fiscal
year subject to the limitation in the preceding sentence). For this purpose, (i)
”earning” means satisfying performance conditions so that an amount becomes
payable, without regard to whether it is to be paid currently or on a deferred
basis or continues to be subject to any service requirement or other
non-performance condition, and (ii) an Eligible Person’s Annual Share Limit is
used to the extent an amount or number of shares may be potentially earned or
paid under an Award, regardless of whether such amount or shares are in fact
earned or paid. In applying the limitations of this Section 5(b), a Performance
Award under Section 6(i) and Section 7 shall be treated as an Award under
Section 6(b), 6(c), 6(d), 6(e), 6(f), 6(g) or 6(h), as the case may be,
depending on the nature and terms of the Award.
 
6. Specific Terms of Awards.
 
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10(e)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of employment or service by the Participant
and terms permitting a Participant to make elections relating to his or her
Award. The Committee shall retain full power and discretion with respect to any
term or condition of an Award that is not mandatory under the Plan. The
Committee shall require the payment of lawful consideration for an Award to the
extent necessary to satisfy the requirements of the Delaware General Corporation
Law, and may otherwise require payment of consideration for an Award except as
limited by the Plan.
 
(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions, provided that no Option that is intended to
qualify as an “incentive stock option” as defined in Section 422 of the Code
shall be granted after June 7, 2016.
 
(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, provided that such exercise price
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such Option. Without the affirmative vote of holders of a majority of
the shares of Stock cast in person or by proxy at a meeting of the stockholders
of the Company at which a quorum representing a majority of all outstanding
shares of Stock is present or represented by proxy, the Committee shall not
approve a program providing for either (a) the cancellation of outstanding
Options and the grant in substitution therefore of new Awards having a lower
exercise price that constitutes a repricing, (b) the amendment of outstanding
Options to reduce the exercise price thereof, or (c) the cancellation in
exchange for a cash payment any outstanding Options with an exercise price below
the then current Fair Market Value. The preceding sentence shall not be
construed to apply to: (i) “issuing or assuming a stock option in a transaction
to which section 424(a) applies,” within the meaning of Section 424 of the Code
or (ii) the substitution or assumption of an Award by reason of or pursuant to a
corporate transaction, to the extent such substitution or assumption would not
be treated as a grant of a new stock right or a change in the form of payment
for purposes of Section 409A of the Code within the meaning of Treas. Reg.
Section 1.409A-1(b)(5).
 
(ii) Option Term; Time and Method of Exercise. The Committee shall determine the
term of each Option, provided that in no event shall the term of any Option or
of any SAR granted in tandem with any Option, exceed a period of ten years from
the date of grant. The Committee shall determine the time or times at which or
the circumstances under which an Option may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the methods by which such exercise price may be paid or deemed to
be paid and the form of such payment, including, without limitation, cash, Stock
(including through withholding of Stock deliverable upon exercise, if such
withholding will not result in additional accounting expense to the Company),
other Awards or awards granted under other plans of the Company or any
subsidiary or affiliate, or other property (including through “cashless
exercise” arrangements, to the extent permitted by applicable law), and the
methods by or forms in which Stock will be delivered or deemed to be delivered
in satisfaction of Options to Participants (including deferred delivery of
shares representing the Option “profit,” at the election of the Participant or
as mandated by the Committee, with such deferred shares subject to any vesting,
forfeiture or other terms as the Committee may specify).


(iii) 409A. Except where the Committee determines otherwise, no Option shall
have deferral features or shall be administered in a manner that would cause
such Option to fail to qualify for exemption under Section 409A of the Code.
 
(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
 
(i) Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee, which grant price shall be not
less than the Fair Market Value of a share of Stock on the date of grant of such
SAR. Without the affirmative vote of holders of a majority of the shares of
Stock cast in person or by proxy at a meeting of the stockholders of the Company
at which a quorum representing a majority of all outstanding shares of Stock is
present or represented by proxy, the Committee shall not approve a program
providing for either (a) the cancellation of outstanding SARs and the grant in
substitution therefore of new Awards having a lower exercise price that
constitutes a repricing, or (b) the amendment of outstanding SARs to reduce the
exercise price thereof, or (c) the cancellation in exchange for a cash payment
any outstanding SARs with a measurement price per share below the then current
Fair Market Value. The preceding sentence shall not be construed to apply to the
substitution or assumption of an Award by reason of or pursuant to a corporate
transaction, to the extent such substitution or assumption would not be treated
as a grant of a new stock right, modification or a change in the form of payment
for purposes of Section 409A of the Code within the meaning of Treas. Reg.
Section 1.409A-1(b)(5).
 
(ii) Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be free-standing or in tandem or
combination with any other Award, and the maximum term of an SAR, which in no
event shall exceed a period of ten years from the date of grant. Limited SARs
that may only be exercised in connection with a Change in Control or other event
as specified by the Committee may be granted on such terms, not inconsistent
with this Section 6(c), as the Committee may determine. The Committee may
require that an outstanding Option be exchanged for an SAR exercisable for Stock
having vesting, expiration, and other terms substantially the same as the
Option, so long as such exchange will not result in additional accounting
expense to the Company.


(iii) 409A. Except where the Committee determines otherwise, no SAR shall have
deferral features, or shall be administered in a manner that would cause such
SAR to fail to qualify for exemption under Section 409A of the Code.
 
(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:
 
(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a stockholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).
 
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.
 
(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. The Committee may
require that any certificates representing shares of Restricted Stock bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock. The Committee may
impose similar restrictions and conditions with respect to uncertificated shares
of Restricted Stock.
 
(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.


(v) 409A. Any award of Restricted Stock, including any deferral or restriction
of dividends or other distributions there under, resulting in a deferral of
compensation subject to Section 409A of the Code shall be construed, to the
maximum extent possible, as determined by the Committee consistent with the
requirements of or the exemption from Section 409A of the Code.
 
(e) Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, which are rights to receive Stock, other Awards, or a combination
thereof at the end of a specified deferral period, subject to the following
terms and conditions:
 
(i) Award and Restrictions. Issuance of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Deferred Stock may be satisfied by delivery of
Stock, other Awards, or a combination thereof, as determined by the Committee at
the date of grant or thereafter.
 
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes.
 
(iii) Dividend Equivalents. Unless otherwise determined by the Committee,
Dividend Equivalents on the specified number of shares of Stock covered by an
Award of Deferred Stock shall be either (A) paid with respect to such Deferred
Stock at the dividend payment date in cash or in shares of unrestricted Stock
having a Fair Market Value equal to the amount of such dividends, or (B)
deferred with respect to such Deferred Stock, either as a cash deferral or with
the amount or value thereof automatically deemed reinvested in additional
Deferred Stock, other Awards or other investment vehicles having a Fair Market
Value equal to the amount of such dividends, as the Committee shall determine or
permit a Participant to elect, consistent with the requirements of Section 409A
of the Code.


(iv) 409A. Awards of Deferred Stock shall be established consistent with the
requirements of or exemption from Section 409A of the Code, and shall be
construed accordingly.
 
(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of
obligations of the Company or a subsidiary or affiliate to pay cash or deliver
other property under the Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Committee. Any such Award
shall be established and administered consistent either with an exemption from,
or in compliance with, the requirements of Section 409A of the Code.
 
(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equivalent to all or a portion of the dividends
paid with respect to a specified number of shares of Stock. Dividend Equivalents
may be awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Stock,
Awards, or other investment vehicles, and subject to restrictions on
transferability, risks of forfeiture and such other terms as the Committee may
specify. Any entitlements to Dividend Equivalents or similar entitlements shall
be established and administered consistent either with an exemption from, or in
compliance with, the requirements of Section 409A of the Code.
 
(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards as
may be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock or factors that may influence the value
of Stock, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Stock, purchase rights
for Stock, Awards with value and payment contingent upon performance of the
Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units. The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, notes, or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(h). Any such Award shall be established and construed either to
be exempt from the requirements of Section 409A of the Code, or to comply with
such requirements.
 
(i) Performance Awards. Performance Awards, denominated in cash or in Stock or
other Awards, may be granted by the Committee in accordance with Section 7.
 
7. Performance Awards, including Annual Incentive Awards.
 
(a) Performance Awards Generally. The Committee is authorized to grant
Performance Awards on the terms and conditions specified in this Section 7.
Performance Awards may be denominated as a cash amount, number of shares of
Stock, or specified number of other Awards (or a combination) which may be
earned upon achievement or satisfaction of performance conditions specified by
the Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the grant, exercise or
settlement, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 7(b) and 7(c) in the
case of a Performance Award intended to qualify as “performance-based
compensation” under Code Section 162(m).
 
(b) Performance Awards Granted to Covered Employees. If the Committee determines
that a Performance Award to be granted to an Eligible Person who is designated
by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b).
 
(i) Performance Goal Generally. The performance goal for such Performance Awards
shall consist of one or more business criteria and an objectively determinable
targeted level or levels of performance with respect to each of such criteria,
as specified by the Committee consistent with this Section 7(b). The performance
goal shall otherwise meet the requirements of Code Section 162(m) and
regulations there under (including Regulation 1.162-27 and successor regulations
thereto), including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.
 
(ii) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Company, shall be used by the
Committee in establishing performance goals for such Performance Awards, either
on an absolute basis or relative to an index: (1) revenues on a corporate or
product by product basis; (2) earnings from operations, earnings before or after
taxes, earnings before or after interest, depreciation, amortization,
incentives, service fees or extraordinary or special items; (3) net income or
net income per common share (basic or diluted); (4) return on assets, return on
investment, return on capital, or return on equity; (5) cash flow, free cash
flow, cash flow return on investment, or net cash provided by operations; (6)
economic value created or added; (7) operating margin or profit margin; (8)
stock price, dividends or total stockholder return; (9) development of new
technologies, (10) raising of equity or debt, (11) successful hiring of key
individuals; (12) resolution of significant litigation; and (13) strategic
business criteria, consisting of one or more objectives based on the following
goals: meeting specified market penetration or value added, product development
or introduction (including, without limitation, any clinical trial
accomplishments, regulatory or other filings or approvals, or other product
development milestones), geographic business expansion, cost targets, customer
satisfaction, employee satisfaction, information technology, corporate
development (including, without limitation, licenses or establishment of third
party collaborations), manufacturing or process development, legal compliance or
risk reduction, patent application or issuance goals, or goals relating to
acquisitions or divestitures of subsidiaries, affiliates or joint ventures. The
targeted level or levels of performance with respect to such business criteria
may be established at such levels and in such terms as the Committee may
determine, in its discretion, including in absolute terms, as a goal relative to
performance in prior periods, or as a goal compared to the performance of one or
more comparable companies or an index covering multiple companies.
 
(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period of up to one year or more than one year, as specified
by the Committee. A performance goal shall be established not later than the
earlier of (A) 90 days after the beginning of any performance period applicable
to such Performance Award or (B) the time 25% of such performance period has
elapsed.
 
(iv) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in Section
7(b)(ii) during the given performance period, as specified by the Committee in
accordance with Section 7(b)(ii). The Committee may specify the amount of the
Performance Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business criteria.
 
(v) Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, increase
or reduce the amount of a settlement otherwise to be made in connection with
such Performance Awards, but may not exercise discretion to increase any such
amount payable to a Covered Employee in respect of a Performance Award subject
to this Section 7(b). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as “performance-based compensation” for purposes of Code Section 162(m). The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
Participant or other event (including a Change in Control) prior to the end of a
performance period or settlement of such Performance Awards.
 
(c) Annual Incentive Awards Granted to Designated Covered Employees. The
Committee may grant an Annual Incentive Award to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee. Such Annual
Incentive Award will be intended to qualify as “performance-based compensation”
for purposes of Code Section 162(m), and therefore its grant, exercise and/or
settlement shall be contingent upon achievement of preestablished performance
goals and other terms set forth in this Section 7(c).
 
(i) Grant of Annual Incentive Awards. Not later than the earlier of 90 days
after the beginning of any performance period applicable to such Annual
Incentive Award or the time 25% of such performance period has elapsed, the
Committee shall determine the Covered Employees who will potentially receive
Annual Incentive Awards, and the amount(s) potentially payable there under, for
that performance period. The amount(s) potentially payable shall be based upon
the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 7(b)(ii) in the given performance period,
as specified by the Committee. The Committee may designate an annual incentive
award pool as the means by which Annual Incentive Awards will be measured, which
pool shall conform to the provisions of Section 7(b)(iv). In such case, the
portion of the Annual Incentive Award pool potentially payable to each Covered
Employee shall be preestablished by the Committee. In all cases, the maximum
Annual Incentive Award of any Participant shall be subject to the limitation set
forth in Section 5(b).
 
(ii) Payout of Annual Incentive Awards. After the end of each performance
period, the Committee shall determine the amount, if any, of the Annual
Incentive Award for that performance period payable to each Participant. The
Committee may, in its discretion, determine that the amount payable to any
Participant as a final Annual Incentive Award shall be reduced from the amount
of his or her potential Annual Incentive Award, including a determination to
make no final Award whatsoever, but may not exercise discretion to increase any
such amount. The Committee shall specify the circumstances in which an Annual
Incentive Award shall be paid or forfeited in the event of termination of
employment by the Participant or other event (including a Change in Control)
prior to the end of a performance period or settlement of such Annual Incentive
Award.
 
(d) Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards and Annual Incentive Awards, the level of actual achievement
of the specified performance goals relating to Performance Awards and Annual
Incentive Awards, and the amount of any final Performance Award and Annual
Incentive Award shall be recorded in writing in the case of Performance Awards
intended to qualify under Section 162(m). Specifically, the Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m), prior to settlement of each such Award granted to a Covered
Employee, that the performance objective relating to the Performance Award and
other material terms of the Award upon which settlement of the Award was
conditioned have been satisfied.
 
8. Certain Provisions Applicable to Awards.
 
(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any subsidiary or
affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate. Awards granted in addition to or in
tandem with other Awards or awards may be granted either as of the same time as
or a different time from the grant of such other Awards or awards. The Committee
may determine that, in granting a new Award, the in-the-money value or fair
value of any surrendered Award or award may be applied to reduce the purchase
price of any Award other than an Option or SAR, provided, that no such reduction
shall be made, in the case of an Award subject to and intended to comply with
the requirements of Section 409A of the Code, except to the extent consistent
with Section 409A of the Code.
 
(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Section 6(b)(ii).
 
(c) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award document, payments to be made by the Company
or a subsidiary or affiliate upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including, without limitation, cash, Stock, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis. The settlement of any Award may be accelerated, and cash
paid in lieu of Stock in connection with such settlement, in the discretion of
the Committee or upon occurrence of one or more specified events. Installment or
deferred payments may be required by the Committee (subject to Section 10(e)) or
permitted at the election of the Participant on terms and conditions established
by the Committee. Payments may include, without limitation, provisions for the
payment or crediting of reasonable interest on installment or deferred payments
or the grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock. Any deferral or other
action pursuant to this Section 8(c) shall be consistent with requirements of or
exemption from Section 409A of the Code.
 
(d) Exemptions from Section 16(b) Liability. With respect to a Participant who
is then subject to the reporting requirements of Section 16(a) of the Exchange
Act in respect of the Company, the Committee shall implement transactions under
the Plan and administer the Plan in a manner that will ensure that each
transaction with respect to such a Participant is exempt under Rule 16b-3 (or
satisfies another exemption under Section 16(b)), except that this provision
shall not limit sales by such a Participant, and such a Participant may engage
in other non-exempt transactions with respect to shares delivered under the
Plan. The Committee may authorize the Company to repurchase any Award or shares
of Stock deliverable or delivered in connection with any Award.
 
(e) Limitation on Vesting of Certain Awards. If the granting or vesting of
Full-Value Awards is subject to performance conditions, the minimum vesting
period of such Awards shall be no less than one year. If neither the granting
nor vesting of Full-Value Awards is subject to performance conditions, such
Awards shall have a minimum vesting period of no less than three years;
provided, however, that such Awards may vest on an accelerated basis in the
event of a Participant’s death, disability, retirement, or in the event of a
Change in Control. For purposes of this Section 8(e), (i) a performance period
that precedes the grant of the Award will be treated as part of the vesting
period if the participant has been notified promptly after the commencement of
the performance period that he or she has the opportunity to earn the Award
based on performance and continued service, and (ii) vesting over a one-year
period or three-year period will include periodic vesting over such period if
the rate of such vesting is proportional (or less rapid) throughout such period.
The foregoing notwithstanding, up to 5% of the shares of Stock authorized under
the Plan, plus any shares awarded under the Plan to non-employee directors with
a minimum vesting period of not less than one year, may be granted as Full-Value
Awards without the minimum vesting requirements set forth in this Section 8(e)..


(f) 409A. Awards under the Plan are intended either to be exempt from the rules
of Section 409A and the Code or to satisfy these rules, and shall be construed
accordingly.
 
9. Change in Control.
 
(a) Effect of “Change in Control” on Outstanding Awards. Unless otherwise
provided in the relevant grant agreement relating to an Award, in any other plan
or agreement relating directly or indirectly to the Award, or in the Plan
(including, without limitation in Section 3(a)), a “Change in Control” shall
have no impact on any outstanding Award.
 
(b) Definition of “Change in Control.” Unless otherwise provided in the relevant
grant agreement relating to an Award, in any other plan or agreement relating
directly or indirectly to the Award, a “Change in Control” shall be deemed to
have occurred if, after the Effective Date, there shall have occurred any of the
following:
 
(i) any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock of the Company) becomes
the beneficial owner (except that a Person shall be deemed to be the beneficial
owner of all shares that any such Person has the right to acquire pursuant to
any agreement or arrangement or upon exercise of conversion rights, warrants or
options or otherwise, without regard to the sixty day period referred to in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company or any Significant Subsidiary (as defined below), representing 50% or
more of the combined voting power of the Company’s or such subsidiary’s then
outstanding securities;
 
(ii) during any period of two consecutive years (not including any period prior
to the adoption of the Plan), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (i), (iii), or (iv) of this paragraph) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the two-year period or
whose election or nomination for election was previously so approved but
excluding for this purpose any such new director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of an individual, corporation, partnership, group, associate or
other entity or Person other than the Board, cease for any reason to constitute
at least a majority of the Board;
 
(iii) the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a “Significant Subsidiary”) with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company or a Significant Subsidiary outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
resulting entity) more than 50% of the combined voting power of the surviving or
resulting entity outstanding immediately after such merger or consolidation; or
 
(iv) the stockholders of the Company or any affiliate approve a plan or
agreement for the sale or disposition of all or substantially all of the
consolidated assets of the Company (other than such a sale or disposition
immediately after which such assets will be owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company immediately prior to such sale or
disposition) and the satisfaction of all material conditions to completion of
the transaction, in which case the Board shall determine the effective date of
the Change in Control resulting therefrom.
 
10. General Provisions.
 
(a) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation or listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Company are listed or quoted, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations or listing requirements. The foregoing
notwithstanding, in connection with a Change in Control, without the express
written consent of the affected Participant the Company shall take or cause to
be taken no action, and shall undertake or permit to arise no legal or
contractual obligation, that results or would result in any postponement of the
issuance or delivery of Stock or payment of benefits under any Award or the
imposition of any other conditions on such issuance, delivery or payment, to the
extent that such postponement or other condition would represent a greater
burden on a Participant than existed on the 90th day preceding the Change in
Control.
 
(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative; provided, that Awards and other rights
(other than with respect to Options intended to qualify as “incentive stock
options” as defined in Section 422 of the Code) may be transferred to one or
more transferees during the lifetime of the Participant, and may be exercised by
such transferees in accordance with the terms of such Award, but only if and to
the extent such transfers are permitted by the Committee, subject to any terms
and conditions which the Committee may impose thereon (including limitations the
Committee may deem appropriate in order that offers and sales under the Plan
will meet applicable requirements of registration forms under the Securities Act
of 1933 specified by the Securities and Exchange Commission); and provided,
further, that any such transfer, if permitted, must be a gratuitous transfer. A
Beneficiary, transferee, or other person claiming any rights under the Plan from
or through any Participant shall be subject to all terms and conditions of the
Plan and any Award document applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.
 
(c) Adjustments. In the event that any large, special and non-recurring dividend
or other distribution (whether in the form of cash or property other than
Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and kind of shares of
Stock which may be delivered in connection with Awards granted thereafter, (ii)
the number and kind of shares of Stock by which annual per-person Award
limitations are measured under Section 5(b), (iii) the number and kind of shares
of Stock subject to or deliverable in respect of outstanding Awards and (iv) the
exercise price, grant price or purchase price relating to any Award or, if
deemed appropriate, the Committee may make provision for a payment of cash or
property to the holder in cancellation of an outstanding Option, SAR or other
Award with respect to which Stock has not been previously issued. In addition,
the Committee is authorized to make adjustments in the terms and conditions of,
and the criteria included in, Awards (including Performance Awards and
performance goals and any hypothetical funding pool relating thereto) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence, as well as acquisitions and
dispositions of businesses and assets) affecting the Company, any subsidiary or
affiliate or other business unit, or the financial statements of the Company or
any subsidiary or affiliate, or in response to changes in applicable laws,
regulations, accounting principles, tax rates and regulations or business
conditions or in view of the Committee’s assessment of the business strategy of
the Company, any subsidiary or affiliate or business unit thereof, performance
of comparable organizations, economic and business conditions, personal
performance of a Participant, and any other circumstances deemed relevant;
provided that no such adjustment shall be authorized or made if and to the
extent that the existence of such authority (i) would cause Options, SARs, or
Performance Awards granted under Section 7 to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations there under to otherwise
fail to qualify as “performance-based compensation” under Code Section 162(m)
and regulations there under, or (ii) would cause the Committee to be deemed to
have authority to change the targets, within the meaning of Treasury Regulation
1.162-27(e)(4)(vi), under the performance goals relating to Options or SARs
granted to Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations there under. All
adjustments pursuant to this Section 10(c) with respect to an Award intended to
qualify for an exemption from, or to comply with the requirements of, Section
409A of the Code shall be accomplished in a manner consistent with such intent.


(d) Tax Provisions.
 
(i) Withholding. The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee. Other provisions of the Plan notwithstanding, only the minimum amount
of Stock deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld, except a greater amount of Stock may
be withheld if such withholding would not result in additional accounting
expense to the Company.
 
(ii) Required Consent to and Notification of Code Section 83(b) Election. No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.
 
(e) Changes to the Plan. The Board may amend, suspend or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that any amendment to the Plan
shall be submitted to the Company’s stockholders for approval not later than the
earliest annual meeting for which the record date is after the date of such
Board action if such stockholder approval is required by the Plan by any federal
or state law or regulation or the rules of any stock exchange or automated
quotation system on which the Stock may then be listed or quoted, and the Board
may otherwise, in its discretion, determine to submit other amendments to the
Plan to stockholders for approval and provided further, that, without the
consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under any outstanding Award.
 
(f) Right of Setoff. The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law and to the extent consistent with the
requirements of or exemption from Section 409A of the Code, deduct from and set
off against any amounts the Company or any subsidiary or affiliate may owe to
the Participant from time to time, including amounts payable in connection with
any Award, owed as wages, fringe benefits, or other compensation owed to the
Participant, such amounts as may be owed by the Participant to the Company,
although the Participant shall remain liable for any part of the Participant’s
payment obligation not satisfied through such deduction and setoff. By accepting
any Award granted hereunder, the Participant agrees to any deduction or setoff
under this Section 10(f).
 
(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute, or to provide the means for the grant of Awards that constitute, an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant or obligation to deliver Stock pursuant
to an Award, nothing contained in the Plan or any Award shall give any such
Participant any rights that are greater than those of a general creditor of the
Company; provided that the Committee may authorize the creation of trusts and
deposit therein cash, Stock, other Awards or other property, or make other
arrangements to meet the Company’s obligations under the Plan. Such trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines with the consent of each affected
Participant.
 
(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.
 
(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
 
(j) Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award. Accordingly, the terms of Sections 7(b), (c), and
(d), including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code Section
162(m) does not comply or is inconsistent with the requirements of Code Section
162(m) or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.
 
(k) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.
 
(l) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 10(l) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under Section
16(b) for the Participant whose Award is modified.
 
(m) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate any Eligible Person’s or Participant’s employment or service at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and
employees, or (iv) conferring on a Participant any of the rights of a
stockholder of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award or an
Option is duly exercised. Except as expressly provided in the Plan and an Award
document, neither the Plan nor any Award document shall confer on any person
other than the Company and the Participant any rights or remedies thereunder.
 
(n) Severability; Entire Agreement. If any of the provisions of the Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any Award documents contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof (unless an employment agreement
entered into between the Company and the Participant specifically provides
contradictory terms, in which case the terms of the employment agreement shall
govern).
 
(o) Plan Effective Date and Termination. The Plan as originally adopted became
effective on December 10, 2004. Each amendment and restatement of the Plan in
2006, 2007 and 2008 became effective on June 7, 2006, May 3, 2007, and May 9,
2008, respectively. The 2010 amendment and restatement of the Plan, including
the increase of the shares available under Section 4(a), shall become effective
if, and at such time as, the stockholders of the Company have approved it by a
majority of the votes cast at a duly held meeting of stockholders at which a
quorum is present (the “Effective Date”). Unless earlier terminated by action of
the Board of Directors, the Plan will remain in effect until such time as no
Stock remains available for delivery under the Plan and the Company has no
further rights or obligations under the Plan with respect to outstanding Awards
under the Plan.
